Title: To Benjamin Franklin from Peter Green and Timothy Parmele, 12 June 1783
From: Green, Peter,Parmele, Timothy
To: Franklin, Benjamin


          
            Sur,
            Nance [Nantes] June 12th D 1783.
          
          You will Excuse my Boldnes but it is In A Case of distress to Let yo now the
            Circumstance That we two are in with many others.
          We have taken all opertunitys to meet with Mr Williams the American Agent but we Cannot
            finde Him we go day after day to his Clerks they Always tell us He is Coming home when we Show our pass and Lets Them now
            how we ware prisoners to the English they Tell us they Can do Nothing For us.
          We have had one Shift of Clothes From the Clerks. The man that we have boarded with
            will Keep us No Longer and keeps our Clothes they Will not pay our Board For tim paste
            nor to Come So we Expect to Starve In the Streets, we Can get No Ship atall, nor
            work.
          The other prisoners Are on board Cap Cuningham Ship we have Spoke With him but he will not take Any
            More For he Says hes got Somany that he Does Not Know what to do with them.
          So I Remain Your most Humble Servant
          
            Peter GreenTimothy Parmele
          
         
          Addressed: To Passe / Benjamin Franklin
            / Esr Minister of the / Eunited States of America / pour M. francklin—à Paris
          Notation: Timothy Parmele 12 June
            1783
        